Hoch, J.
(concurring in part and dissenting in part): I concur in the view that it was error to admit the contract in evidence and that a new trial is properly granted. But I think that the judgment of November 15, 1945, was void and that the judgment of April 15, 1946, vacating it, should therefore be affirmed. It is said in syllabus 2 that admission of the contract upon which the tax had not been paid did not make the judgment void. I agree with that statement; what makes the judgment void is the statute itself. Section 79-3107, G. S. 1935, not only provides that any mortgage of real property on which the registration fee has not been paid shall not be filed for record and shall not be received in evidence, but further provides that “no judgment, decree or order for the enforcement thereof shall be rendered, made or entered in or by any court in this state.” No words could be plainer. Aside from the statute the judgment would have been voidable only, but when the legislature said that no judgment shall be rendered in' such a case by any court, it clearly, in my opinion, deprived the court of jurisdiction to render any such judgment.
Burch, J., joins in the foregoing opinion.